UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-5735



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ANTHONY IKEZAU ODIANA,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-55)


Submitted:   April 30, 1996                 Decided:   June 11, 1996


Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


J. Kelly Haley, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, M. Hannah Lauck, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Ikezau Odiana escaped from the Federal Prison Camp in

Petersburg, Virginia, where he was serving a sentence for credit

card fraud. After he was recaptured a year and a half later, he

entered a guilty plea to the escape charge, 18 U.S.C.A. § 751 (West

Supp. 1996), and was sentenced to serve an additional eighteen
months imprisonment. He appeals this sentence, contending that the

district court erred in denying him a 4-level reduction for escape

from a non-secure facility similar to a community corrections

center under USSG § 2P1.1(b)(3). We affirm.
     A 4-level reduction in offense level should be given "if the

defendant escaped from the non-secure custody of a community cor-

rections center, community treatment center, `half-way house,' or

similar facility." USSG § 2P1.1(b)(3). We have previously agreed

with other circuits, however, that federal prison camps are not

facilities which are similar to community corrections centers,
community treatment centers, or halfway houses. See United States
v. Sarno, 24 F.3d 618, 623, n.4 (4th Cir. 1994) (dicta).
     The sentence is affirmed. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED



                                2